Title: From Alexander Hamilton to Ebenezer Stevens, 16 April 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            New York April 16, 1799
          
          I request that you will without delay forward by Water to Albany the Cloathing which has been sent to your care for the Detachment under the command of Lt Leonard. Let it be addressed to the Agent for the Contractor to be by him delivered to Lt Leonard. If upon enquiry no opportunity for Albany is likely speedily to occur, you will please to inform me.
          With great esteem I am Sir Your Obed Serv
          
            A Hamilton
          
          Col Stevens
        